Citation Nr: 1514509	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  08-36 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for additional disability caused by surgical treatment for basal cell carcinoma by the Department of Veterans Affairs in June and December 2002, to include nerve damage, scarring, and depression.

2.  Entitlement to a rating in excess of 40 percent for lumbosacral strain with degenerative spondylosis and spurring.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to April 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran appeared at a hearing in August 2011 before a Veterans Law Judge (VLJ) who has since retired.  VA regulations require that the VLJ who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2014).  The Veteran was notified of this requirement and offered the opportunity to request a new hearing.  In February 2015, the Veteran endorsed that he does not wish to have a new hearing; thus, the Board will proceed with review of his claim.

This matter was previously before the Board in September 2011, at which time the claims were remanded for further development.  In the remand, the Board directed the AOJ to request VA treatment records dated from November 2005, request records from the Social Security Administration (SSA), provide an examination and obtain a medical opinion, and readjudicate the claims.  Review of the record shows substantial compliance with the remand directives, and thus, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

As acknowledged previously in the Board's September 2011 remand, the Board notes that the Veteran did not submit a timely substantive appeal regarding his claim for compensation benefits under 38 U.S.C.A. § 1151 after being provided with a statement of the case in May 2009.  However, because the RO continued to process this claim as if on appeal, the Board will review the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe than an appeal was perfected).

The issues of the Veteran's entitlement to an increased rating for his service-connected back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2002, the Veteran underwent an excision of a lesion on the mid-dorsal area of his back at a VA medical center.

2.  A July 2002 VA pathology report confirmed that the lesion that was excised in June 2002 was basal cell carcinoma.

3.  A re-excision was performed in December 2002, at which time a pathology report showed no malignancy.

4.  Subsequent to the June and December 2002 excisions, the Veteran has experienced pain, numbness, and scarring at the surgical site.

5.  The record is negative for competent evidence that residuals of the excisions, to include scarring, may be attributed to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; or an event not reasonably foreseeable.  


CONCLUSION OF LAW

Compensation benefits for additional disability resulting from VA surgical treatment of basal cell carcinoma in June and December 2002 are not warranted.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA sent the required notice in April 2007.  In addition, pursuant to VA's duty to assist, VA obtained medical opinions and associated with the Veteran's file his SSA records and VA treatment records, which appear complete.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As previously acknowledged, the Veteran was afforded a Board hearing before a VLJ in August 2011, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ stated the issue on appeal, and the VLJ and the Veteran's representative solicited information to substantiate the Veteran's claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the evidence necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the evidence necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the present claims based on the current record.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claim for Compensation Benefits under 38 U.S.C.A. § 1151

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151 (West 2014).  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361 (2014).

To determine whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the veteran's condition after such care, treatment, or examination is completed.

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's, or in appropriate cases, his representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2014).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

During the Veteran's August 2011 Board hearing, he asserted that a VA dermatologist examined moles on his back and performed a biopsy in June 2002, but he was not informed until December 2002 that he needed to undergo surgery for basal cell carcinoma, at which time malignant tissue was surgically excised from the Veteran's back.  The Veteran testified that as a result of the delayed diagnosis, the surgical incision was larger and deeper than it would have been had VA clinicians provided timely treatment of his condition.  According to the Veteran, the incision caused nerve damage that has been productive of pain and numbness.  In addition, in statements dated June 2007 and July 2011, it was asserted that the Veteran now suffers from depression and anxiety as a result of his basal cell carcinoma excision.

VA treatment records dated June 2002 document an impression of possible basal cell carcinoma.  These records also indicate that an initial excision and biopsy was performed at that time and that the Veteran was supposed to return for a nursing check in two weeks.  Records dated December 2002 indicate that the matter excised in June 2002 was basal cell carcinoma widely invasive to the dermis with focal invasion to the deep margin.  See VA Surgical specimen pathology report, dated July 2002.  December 2002 records also indicate that the Veteran was lost to follow-up after the July 2002 pathology report and further interventional measures were not undertaken at that time.  Treatment records document a December 2002 re-excision of basal cell cancer from the mid-dorsal area of the Veteran's back.  One week after the procedure, a VA physician reported that the wound appeared healed.  No malignancy was identified in December 2002.

In a December 2012 opinion, a VA clinician reported that nerve damage was not noted during a previous examination.  The clinician reported that the initial treatment and removal-the June 2002 excision-was reasonable and the location and size of the lesion presented a low risk for recurrence.  The clinician reported that basal cell carcinoma should be followed up on at least every six months after excision to monitor for recurrence.  The clinician did note, however, that the July 2002 pathology report showing deep margin invasion warranted further investigation and treatment.

In October 2014, the Board requested an Independent Medical Expert (IME) opinion from a dermatologist to address the Veteran's claim for compensation for additional disability caused by surgical treatment for basal cell carcinoma.  In this opinion, a non-VA dermatologist reported that the June 2002 excision procedure, identified as electrodessication and curetting, is one of the common treatments for primary nonmelanoma skin cancer and has a cure rate approaching 90 percent.

The dermatologist reported that there is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar on the part of VA in performing the June 2002 and December 2002 excisions.  In supporting this position, the dermatologist noted that performing electrodessication and curettage was an appropriate treatment.

The dermatologist also noted, however, that the five month period that lapsed between the June 2002 biopsy and subsequent re-excision in December 2002 is an inordinately long time and beyond what would be considered the standard of care.  Notwithstanding this finding, the dermatologist indicated that the delay did not result in additional disability, as the December 2002 re-excision did not show residual tumor and the results are not likely to have been different if the excision was performed earlier.  In addition, the resulting scar tissue and scar are results that would have been addressed as part of the Veteran's informed consent discussion, and thus, were expected results of VA treatment.  According to this clinician, the absence of tumor in the specimen collected in December 2002 suggests that the initial treatment may have successfully eradicated the tumor and, if the Veteran had residual tumor at the surgical site, the risk of spread would be extremely low.  The dermatologist concluded by opining that the management of the Veteran's uncomplicated tumor resulted in a cure.

Based on the foregoing, the Board finds that the record is negative for competent evidence that the Veteran sustained additional disability as a result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; or an event not reasonably foreseeable.  Although the Veteran has asserted that compensation is warranted, the Board finds that he is not competent to provide evidence regarding matters as complex as determining what degree of care is expected of a reasonable healthcare provider, or whether certain side effects are expected results of treatment.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Accordingly, the appeal is denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for additional disability caused by surgical treatment for basal cell carcinoma by the Department of Veterans Affairs in June and December 2002 is denied.


REMAND

In response to the Veteran's report during his August 2011 Board hearing that his back disability worsened since his December 2008 VA examination, VA provided an examination in September 2012 to determine the current nature and severity of the Veteran's back disability.  Review of the examination report reveals that the examining clinician failed to provide an adequate examination with regard to the Veteran's claim for an increased rating for his back disability, as the examiner failed to note the degree to which flare-ups and other functional limitations have further limited the range of motion of the Veteran's spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44-45 (2011) ( indicating that an examination lacks sufficient detail necessary for a disability rating when range-of-motion loss specifically due to pain and any functional loss during flare-ups are not addressed).

In addition, in light of the Veteran's report during his Board hearing that he is not employed due to multiple disabilities, which includes his service-connected back disability, the Board finds that the issue of the Veteran's entitlement to a TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Thus, while on remand, VA must also obtain an opinion regarding whether the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter that provides notice as to what evidence is necessary to substantiate a TDIU and VA's and the Veteran's responsibilities to provide evidence.  The Veteran should be provided an appropriate amount of time to respond to this notification, which should be associated with the claims folder.

2.  Notify the Veteran that he may submit statements from himself and others who have first-hand knowledge as to the impact that his service-connected disabilities have had on his ability to work.

3.  Associate with the claims folder, physically or electronically, all records of the Veteran's recent and pertinent VA treatment.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

4.  After associating any records obtained by way of the above development, schedule the Veteran for a VA spine examination to determine the current severity of his service-connected back disability.  The claims file, and any newly associated evidence, must be made available to and reviewed by the examiner and the examiner should annotate the report as to whether the claims file was reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any necessary diagnostic tests and studies should be conducted and the examiner is asked to comment on any relevant VA or private treatment records in his or her report.  As to all information requested below, the examiner should fully explain any opinion stated.
   
   (a) First, the examiner must opine as to the current nature and severity of the Veteran's back disability.  The examiner should state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the spine, in degrees.  It also should be determined whether there is weakened movement, excess fatigability, or incoordination, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, offer an opinion as to whether any associated pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.
   
   The examiner should also comment as to whether there are any associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  It should be noted whether the Veteran has IVDS and, if so, whether it has been productive of incapacitating episodes.  If the Veteran has experienced incapacitating episodes, the examiner should report the frequency and total duration of such episodes over the course of the past 12 months.  Please note that for VA purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.
   
   (b) Then, the examiner must opine as to the nature and severity of the Veteran's service-connected left lower lumbar radiculopathy.  Please indicate whether there is complete paralysis of the sciatic nerve that has resulted in foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee that is weakened or (very rarely) lost.  If complete paralysis is not demonstrated, please indicate whether there is evidence of incomplete paralysis by noting whether the Veteran's neurological symptomatology is "mild," "moderate," "moderately severe," or "severe, with marked muscular atrophy."  The severity of each neurological sign and symptom should be reported.
   
5.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.

Specifically, the examiner is asked to comment as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate.  

This should include a discussion addressing the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling.  

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.

6.  After ensuring that the requested development is completed and the examination is adequate, readjudicate the issues on appeal.  If any benefits sought are not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


